Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on April 22, 2021. Claims 1-23, 34, 37 and 38 are pending in the application and are being examined herein.
Status of Objections and Rejections
The rejection of claims 35 and 36 is obviated by Applicant's cancellation.
The rejection of claims 12 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant's amendment.
All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 112(a) and 103 are necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-23, 34, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claim 1 recites wherein the adhesion-promoting moieties are configured for monovalent cation exchange with a sacrificial layer, the monovalent cation exchange promoting separation of the conformable substrate from the sacrificial layer in addition to bonding the hydrogel to the array of electronic microstructures. Claim 1 recites a system comprising a conformable substrate comprising a hydrogel having adhesion-promoting moieties, said adhesion-promoting moieties comprising one or more catechol groups; and an array of electronic microstructures bonded to the hydrogel by the adhesion-promoting moieties via the one or more catechol groups. The instant specification teaches at para. [0045] wherein “Au microstructures are transferred to adhesive P(HEMA-co-DMA) hydrogel substrates using a modified transfer printing process. Donor substrates for transfer printing are prepared by (a-i) spin-coating a sacrificial layer of water-soluble PAA and (a-ii) crosslinking in CaCi solution prior to (a-iii) fabricating Au microelectrodes on PAA-Ca2 the adhesion-promoting moieties are configured for monovalent cation exchange with a sacrificial layer, the monovalent cation exchange promoting separation of the conformable substrate from the sacrificial layer in addition to bonding the hydrogel to the array of electronic microstructures once the microelectrodes are bonded to the hydrogel as claimed. Claim 1 is drawn to a manufactured product that does not comprise a sacrificial layer. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-23, 34, 37 and 38 are rejected as dependent thereon. 
Claim 37 recites wherein the first layer includes an adhesion value above a threshold value for binding to the hydrogel, the first layer supporting a second layer of the metal bilayer on the hydrogel, the second layer having any adhesion value. The instant specification at para. [0055] discloses the 40 nm Au bottom layer was used to ensure that all bi-layer thin films have same adhesion values WAu-Si02 with the donor substrate. The specification does not contain support for wherein the first layer includes an adhesion value above a threshold value for binding to the hydrogel, the first layer supporting a second layer of the metal bilayer on the hydrogel, the second layer having any adhesion value. Applicant is required to cancel the new matter in reply to this Office Action.
Claim 38 recites wherein a minimum dimension of any one of the microstructures is 1 µm. The specification does not contain support wherein a 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 6, 9, 10, 12-23, 34, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Ahn, et al., Highly Conductive and Flexible Silver Nanowire-Based Microelectrodes on Biocompatible Hydrogel, ACS Appl. Mater. Interfaces, vol. 6, pp. 18401-18407 (2014) in view of J. Sedo, et al., Catechol-Based Biomimetic Functional Materials, Adv. Mater. 2013, vol. 25, pp. 653-701.

Regarding claim 1, Ahn teaches a system (Fig. 4(a),(d),(e), AgNW based microelectrodes on hydrogel), comprising: 
a conformable substrate comprising a hydrogel having adhesion-promoting moieties (AgNW onto the hydrogel substrate, p. 18401, right column, last paragraph, flexible and biocompatible microelectrodes based on the AgNW for bioelectronic applications, p. 18403, right column, last paragraph, Fig. 4(a) showing hydrogel being conformable, When the hydrogels built the polymer networks, polymer chains in the hydrogel were cross-linked with the AgNW-based microelectrodes. The strong adhesion between the AgNWbased microelectrodes and the hydrogel led to a successful transfer of the AgNW-based microelectrodes from the glass substrate to the hydrogel, p. 18404, left column, second paragraph); and 
an array of electronic microstructures bonded to the hydrogel by the adhesion-promoting moieties (array of AgNW-based microelectrodes shown in array, Fig. 4(a), When the hydrogels built the polymer networks, polymer chains in the hydrogel were cross-linked with the AgNW-based microelectrodes. The strong adhesion between the AgNWbased microelectrodes and the hydrogel led to a successful transfer of the AgNW-based microelectrodes from the glass substrate to the hydrogel, p. 18404, left column, second paragraph), 
wherein at least two electronic microstructures of the array are separated from one another and are supported by the hydrogel of the conformable substrate (Fig. 4a showing microelectrodes separated from one another and supported by hydrogel, hydrogel is electrode substrate).  
Ahn teaches wherein the substrate is a biocompatible hydrogel and wherein a polyacrylamide (PAM) hydrogel since PAM has been extensively utilized in various applications as the biomaterial because of inert, biodegradable, hydrophilic, and biocompatible properties (p. 18403, right column last paragraph). Ahn teaches that the AgNW based microelectrodes on hydrogel could be applied in various bioelectronic (p. 18405, left column, second paragraph). 
Therefore, Ahn fails to teach wherein said adhesion-promoting moieties comprising one or more catechol groups and wherein the microstructures are bonded to the hydrogel by the adhesion-promoting moieties via the one or more catechol groups. However, Sedo teaches biomimetic functional materials (abstract) including adhesive hydrogels for biomedical applications (p. 657, right column, second paragraph) like that of Ahn. Sedo teaches that because of the exceptional wet adhesion of mussel adhesives and overall cross-linking abilities of catechol moieties, biomimetic hydrogels based on these have been researched in the past years and emerged as promising candidates to fill this challenging technological niche (p. 657, right column, second paragraph). Sedo teaches a branched, (3,4-dihydroxyphenylalanine) DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel could be prepared with an elasticity similar to that of soft tissues, and good adhesion to titanium surfaces in wet conditions (p. 657, right column, last paragraph to p. 658, left column, first paragraph). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the hydrogel of Ahn with the DOPA-terminated, PEG-polylactic acid-methacrylate block polymer of Sedo because such a hydrogel was recognized as biocompatible hydrogel for wet conditions. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 
Examiner interprets the teachings of Ahn as modified by Sedo to meet the limitation wherein the microstructures are bonded to the hydrogel by the adhesion-
The limitation “wherein the adhesion-promoting moieties are configured for monovalent cation exchange with a sacrificial layer, the monovalent cation exchange promoting separation of the conformable substrate from the sacrificial layer in addition to bonding the hydrogel to the array of electronic microstructures” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Ahn as modified by Sedo. Examiner also notes that that the sacrificial layer has not been positively recited as an element of the system as claimed. The DOPA-terminated, PEG-polylactic acid-methacrylate block polymer of Sedo would be capable of a monovalent cation exchange with a sacrificial layer.

Regarding claim 2, Ahn as modified by Sedo teaches wherein the catechol group is bonded to the electronic microstructures using one or more of aromatic groups, hydrogen bonds, and coordination bonds (Sedo, p. 657, right column, last paragraph to p. 658, left column, first paragraph, DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel; catechol groups are capable of coordinate bonding to metal atoms). 

Regarding claim 3, Ahn as modified by Sedo teaches wherein the hydrogel comprises one or more of poly 2-hydroxyethyl methacrylate, polyethyleneglycol, or copolymers thereof (Sedo, p. 657, right column, last paragraph to p. 658, left column, first paragraph, DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel).  

Regarding claim 5, Ahn as modified by Sedo teaches wherein the hydrogel comprises one or more of a dopamine acrylate, a polydopamine film, and a polydopamine network (Sedo, p. 657, right column, last paragraph to p. 658, left column, first paragraph, DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel).  

Regarding claim 6, the limitation “wherein the hydrogel comprises a precursor solution crosslinked into a film” is product by process limitation. There is no apparent different between the apparatus as claimed and the prior art as taught by Ahn as modified by Sedo.   

Regarding claim 9, Ahn is silent with respect to the film and fails to teach wherein the film comprises a thickness in a range of 100 nanometers to 10 millimeters.  However, Ido teaches hydrogel based microelectrodes (abstract) like that of Ahn wherein the hydrogel substrate has a thickness of 2mm which is with applicant’s claimed range, p. 400, right column, second paragraph. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the thickness of the Ahn hydrogel to be 2mm as taught by Ido because such a thickness was recognized as appropriate for a hydrogel used to support microelectrodes deployed in physiological conditions with a reasonable expectation of predictable results.   

Regarding claim 10, Modified Ahn is silent with respect to the concentration of the catechol and therefore fails to teach wherein the hydrogel comprises a catechol concentration of at least 5 mol%.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use at least 5 mol% catechol because doing so is within the ambit of one of ordinary skill in the art and would yield predicable results and would yield more adhesion between the metal and the polymer. 

Regarding claims 12 and 35, Modified Ahn teaches wherein the electronic microstructures form microelectrodes. Ahn fails teaches that the microstructures have a length of 200µm (Table 1, width of 200µm) but fails to teach that each have an approximate width of 2µm, and are spaced from each other by a spacing of 100µm (claim 12) or wherein the at least two electronic microstructures of the array form a pattern with a spacing of less than 50 µm (claim 35). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the dimension of the nanowires of Ahn, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform 

Regarding claim 13, the Applicant is advised that the limitation “wherein at least 98% of the electronic microstructures comprise a crack-free morphology” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Modified Ahn.

Regarding claim 14, Modified Ahn is silent with respect to the swelling ratio and therefore, fails to teach wherein the hydrogel has a swelling ratio of greater than 4.85.  However, Ahn teaches that the swelling capacity of the hydrogel may be affected by concentrations of the monomers and crosslinker (p. 18404. Left column, first paragraph). Therefore, Ahn teaches wherein the swelling ratio is a result effective variable. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Therefore it would 


Regarding claim 15, Modified Ahn fails to teach wherein the resistance of at least one electronic microstructure of the array of electronic microstructures is between 10 and 15 ohms.  However, Ahn teaches wherein the resistance of the electrodes in a result effective variable. Ahn teaches that the resistance depends spin coating speed and microelectrode width (Table 1, 2, Fig. 3 for current voltage characteristics). Since this particular parameter is recongnized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  Therefore it would have been obvious to one of ordinary skill in the art to modify the resistance of at least one electronic microstructure of the array of electronic microstructures is between 10 and 15 ohms through routine experimentation and would yield a predictable result.

Regarding claim 16, Examiner interprets the teaching of Modified Ahn to meet the limitation wherein at least one electronic microstructure of the array of electronic microstructures comprises a strain-relief geometrical design that reduces strain effects from swelling of the hydrogel since the amount of strain relief has not been claimed. It is 

Regarding claim 17, Modified Ahn fails to teach wherein the strain-relief geometrical design comprises a serpentine design. Generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a serpentine shape which a person of ordinary skill in the art would have found obvious.

Regarding claims 18, 20, 21, 22, 23, the limitations are with respect to an intended use. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Ahn is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.
 
Regarding claim 19, Modified Ahn teaches wherein the electronic microstructures(metal conductor, array of AgNW-based microelectrodes shown in array, Fig. 4(a)).  

Regarding claim 34, Ahn teaches wherein the at least two electronic microstructures of the array are electronically separated from one another on the hydrogel of the conformable substrate (array of AgNW-based microelectrodes shown in array and shown physically and electronically separated, Fig. 4(a)).  
 
Regarding claim 38, Ahn teaches wherein a minimum dimension of any one of the microstructures is 1 µm (Figure 2. SEM images of AgNW-based microelectrodes with different pattern width (a) 20, (b) 30, and (c) 40 μm).

Claim 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Ahn, et al., Highly Conductive and Flexible Silver Nanowire-Based Microelectrodes on Biocompatible Hydrogel, ACS Appl. Mater. Interfaces, vol. 6, pp. 18401-18407 (2014) in view of J. Sedo, et al., Catechol-Based Biomimetic Functional Materials, Adv. Mater. 2013, vol. 25, pp. 653-701 as applied to claims 1 and 6 and in further view of Messersmith et al. (US 2012/0329882).

Regarding claims 4, 7, 8, Modified Ahn fails to teach wherein the hydrogel comprises a dopamine methacrylamide monomer (claim 4), wherein the precursor solution comprises a dopamine methacrylate (DMA) and poly(2-hydroxyethyl methacrylate) (P(HEMA)) P(HEMA-co-DMA) precursor solution having approximately 86.8mol/mol% HEMA and 10.7 mol/mol% DMA (claim 7), wherein the precursor solution  (abstract) like that of Ahn and Sedo. Messersmith teaches wherein macromonomers are crosslinked to copolymers such (dihydroxyphenyl)ethyl methacrylamide and teaches copolymer containing nitro-substituted catechol, poly(N,N'-dimethylamino ethyl methacrylate)-co-poly(6-nitro-2-(3,4-dihydroxy-6-nitrophenyl)ethyl methacrylamide) (PDMA-co-PNDHPMA), and a cross-linker containing nitro-substituted phenylboronic acid, 3-nitro-4-phenylboronic acid PEG 3-nitro-4-phenylboronic acid (NPBA-PEG-NPBA), were designed and synthesized for this hydrogel system (see FIG. 16) (para. [0119], Fig. 16). Messersmith teaches the aromatic ring of the catechol moieties may be unsubstituted (except for the two hydroxyl groups making up the catechol functionality and the attachment of the aromatic ring to the rest of the macromonomer) (para. [0072], dopamine methacrylamide, para. [0131]) as well as the (dihydroxyphenyl)ethyl methacrylamide copolymers (para. [0075]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the hydrogel of Ahn as modified by Sedo with the (dihydroxyphenyl)ethyl methacrylamide) copolymer and dopamine acrylamide because such a hydrogel was recognized as biocompatible hydrogel. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. It would have been obvious to one of ordinary skill in the art to use ester instead of amides because the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds. 
.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Ahn, et al., Highly Conductive and Flexible Silver Nanowire-Based Microelectrodes on Biocompatible Hydrogel, ACS Appl. Mater. Interfaces, vol. 6, pp. 18401-18407 (2014) in view of J. Sedo, et al., Catechol-Based Biomimetic Functional Materials, Adv. Mater. 2013, vol. 25, pp. 653-701 as applied to claim 1 and in further view of A. Sánchez-Iglesias, et al., Highly Transparent and Conductive Films of Densely Aligned Ultrathin Au Nanowire Monolayers, Nano Lett., vol. 12, pp. 6066-6070 (2012).

Regarding claim 11, Ahn teaches wherein the electronic microstructures each having a thickness of at least 30 nanometers (Table 1 AgNw based microelectrodes with widths of 40, 60, 80, 100, 150, 200).  Ahn teaches silver nanowire microelectrode (abstract) and have reduced oxidation and more chemical stability when compared to silver (p. 6068, right column, 4th paragraph).  Therefore it would have been obvious to one ordinary skill in the art at the effective filing date of the invention to substitute the silver nanowires of Modified Ahn with gold nanowires of Sanchez-Iglesias since AuNW are a suitable material a transparent electrode on a flexible substrate and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Sanchez-Iglesias, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of AuNWs as an electrode on a flexible substrate.

Response to Arguments
In the arguments presented on page 7 of the amendment, the applicant argues that Sedo's discussion of "a DOPA-terminated, PEG-polylactic acid- methacrylate block polymer," fails to describe or even suggest "the adhesion-promoting moieties are configured for monovalent cation exchange with a sacrificial layer, the monovalent cation exchange promoting of the conformable substrate from the sacrificial layer in addition to bonding the hydrogel to the array of electronic microstructures," as recited in amended claim 1. Applicant argues that Sedo discloses that the hydrogel "when coated onto a biologic mesh used for hernia repair, these adhesive composites demonstrated wet-resistant adhesion properties with strengths significantly higher than fibrin glue," (Sedo at left column page 658). Applicant asserts that Sedo is silent with respect to "promoting separation of the conformable substrate from the sacrificial layer," as recited in amended claim 1. 
Examiner respectfully disagrees. Examiner reminds applicant that the rejection is Ahn in view of Sedo and not Ahn or Sedo in isolation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sedo is relied upon for teaching including adhesive hydrogels recognized for biomedical applications (p. 657, right column, second paragraph) including a branched, (3,4-dihydroxyphenylalanine) DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel. As discussed supra, the limitation "the adhesion-promoting moieties are configured for monovalent cation exchange with a sacrificial layer, the monovalent cation exchange promoting of the conformable substrate from the sacrificial layer in addition to bonding the hydrogel to the array of electronic microstructures," is new matter and also a product by process limitation. The teachings of Ahn as modified by Sedo are capable of monovalent cation exchange with a sacrificial layer, the monovalent cation exchange promoting of the conformable substrate from the sacrificial layer in addition to bonding the hydrogel to the array of electronic microstructures and therefore meet the limitation because here is no apparent difference between the apparatus as claimed and the prior art.
In the arguments presented on pages 7 and 8 of the amendment, the applicant argues Messersmith discloses hydrogels configured for "tissue repair, wound healing, drug delivery, in preventing surgical adhesions, as coatings on medical devices, and as thin adherent hydrogels on biosensors and chip-based diagnostic devices for genomic and proteomic assays," (Messersmith at paragraph 0083). Applicant argues Messersmith is silent with respect to "adhesion-promoting moieties are configured for monovalent cation exchange with a sacrificial layer ... promoting separation of the conformable substrate from the sacrificial layer," as recited in claim 1. Rather, Messersmith discusses the hydrogel as a "coating for preventing bacterial infection of medical device surfaces," (Messersmith at paragraph 0071), which teaches away from "promoting separation of the conformable substrate from the sacrificial layer," as recited in claim 1.
Examiner respectfully disagrees. As noted above, the limitation "the adhesion-promoting moieties are configured for monovalent cation exchange with a sacrificial layer, the monovalent cation exchange promoting of the conformable substrate from the sacrificial layer in addition to bonding the hydrogel to the array of electronic microstructures," is new matter and also a product by process limitation. Moreover, Messersmith teaching wherein the hydrogel as a "coating for preventing bacterial infection of medical device surfaces” does not teach away from the instantly claimed limitation because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795